OFFICE OF THE ATTORNEY GENERAL     OF -
                     AU6TlN




         "I:$you Sind a conflict.inthb:Ebov~'nsied
    opinions; the%,'please'
                          advise thi!c'd&@&sent
    what is the eorrecc laew
         .;In
            Opinion,No. Q-217, thie departsymtwas selced
the Pollo%iag Ql6~6tiOIXt
Honorable George H. Shepp6r4, Page 2


         wQnedUsm 61 Gould 66i.daontraotor eon-
    time to receive 8CNQUi6siOns  on colleotionr
    Qade by Tax Assessor-Oollector after December
    31, 193k??- (Note! In this oaae Deeember 31,
    1938, ~6s the terminatingdate of the contract).
         The answer to thi6 question war given a8 follou6r
      3 War ulmrer to     UT 6ixth &6tisn 16
    that the contractort"the tax afi8ormey)could
    not continue to reoelte commi66ion6'onael-
                             Aaseaser-tb~ectar




     prior to Deaember 91, 1938.'
         Qpbhim Wunber @+237A ia a ~ea?m+ideratlen af
Opinion Number'O-237 ar+dappwma the 6bon'me66Uagr
In Oplniim Piunberdtf7A the following lmguege 6pp66$tii
                       to m&e plain our po6i-
                             daaire to 6tat.e
                          ial6 been recaM.tiered;
    ;k$ we deem it to be oorrect md adhere to
      2
         Opinion No,, O-237 was written in Nety, 1939, md
Opinfon No, *237A     .tn November, 1943.

          In &rtth,    i
by this departmenti
request pertknent to
          The tti,attornegfiled suit dtins; the term of
the contraat, sesured a 'Judgmenton e&d ~~16 in the trial
aonrt with&n six menthe after,the termin6blonof the 6on-
traot, and in the varioue fowalosure sale6 the property
wae purehased by Me State, The queetion presentedwa8
whether OF not bha delinquentf&x attorney wo\ildbe entithd
fo ael.lectthe 6ersM.esi6nsin the event;of reeale tide aPCer
the 6ix msnthe' per+
      Nonoreble Oeorge K, Shrpperd, P6g, 3


                 The answer given to the above inquiry in Opinion
  ho. O-6&3!+was:

               Wnen the delinquenttnx attorney has filed
          suit during the term of the contract and seoureS
          a judgment on aaid suit in the trial court with-
          in six months from the terminationdate of the,
          contract we think that said attorney ban l6tmb-
          116hed hi6 intere6t in the prdaeeds bf aaid $&d&z-
                                                      -  -




          any,vthai mafhave been &plied om hil co+&
          aatlon in the form of fee6 taxed as ao8ts, under
          the provisionsoLc&rtiole 73354" :Emphaeiaadded)
                 In6ofsr a8 th*se three opinions aomern   celleotieu6
  of oomirdasioneb delinquent tax attorneys aft&r the 6#
                              we8 Oe!c6ewithin thab ri% months~*
  months* period wKen 'judgirient
      period the first tw6 opinions oo~fliut with Opinion Xei -34;
               ~Theamf’lioli in thess opinionsari6e6 frapl8 de-
      terx&.natlonf the period the aontre6t ie $.&ended to bq
*in     force;     \




                 “First
                      party agrees ta pay to Becoud Party
          as compensationfor the 66rvioee hymndor re-
          quir d    per oeat fiat to ereeed fifteen 115) per
              ? orthe ascountcoL.lsoted~of all delinquent
          cent:




                &Wm a r%ading 60161~ of t&B lau~$W$e quoted above
      from SeeBion VIZ1 it appeaF6 &ear that the ~daL.Ln@U3D% tax
      attorney would be entitl&d to fees only on delinq.wnt texee
      actually collected~andpaid to the Qollestor of taxer dtiap:
                                   In Qpinions O-237 erld O-237Ai
      the period of the contxycnct;~i
      the period of the oontreat~is teken ae ~be&ngthe twelve
      month6t per%+ and sii (Lddftiotaal mobths are allawed to
      proeeeute to trial oourt judgmeatb 6uit6 fMed in the twelve
      months' period.
          It is the opLnlon of this de-ant      thet Opinion
No. O-6434 Is the comeat interpretationof the law, and
that when the tax attorney has filed suit during the twelve
mcnthe perJod aud ha6 taken a final judment within the
         months period, he hes t?ompletedperfoz-manae on his


                       thi8
bightem
contract and is ent5.tledto the fee set forth fn the aon-
WaOt whbn the prope~y ii eeld at a jm+ent aale,
          We   trust    aetisfactorilyancwerb your inqui.ry.
                                    Tours very truly
                                ATT’DWEY(BU'EXALOF @X&S